Exhibit 10.3

MINDSPEED TECHNOLOGIES, INC.

2013 EQUITY INCENTIVE PLAN

RESTRICTED STOCK AWARD AGREEMENT

Unless otherwise defined herein, the terms defined in the Mindspeed
Technologies, Inc. 2013 Equity Incentive Plan (the “Plan”) will have the same
defined meanings in this Notice of Restricted Stock Grant (the “Notice of
Grant”) and Terms and Conditions of Restricted Stock Grant, attached hereto as
Exhibit A (together, this “Award Agreement”).

NOTICE OF RESTRICTED STOCK GRANT

 

Participant:   

 

   Award:      

Participant has been granted the right to receive an Award of Restricted Stock,
subject to the terms and conditions of the Plan and this Award Agreement, as
follows:

 

Grant Date:   

 

   Total Number of Shares:   

 

  

Vesting Schedule:

Subject to accelerated vesting as set forth below or in the Plan, the Restricted
Stock will vest in accordance with the following schedule:

[Insert Vesting Description] Notwithstanding the foregoing, if Participant
ceases to be a Service Provider due to his or her death or Disability, one
hundred percent (100%) of the Shares of Restricted Stock will fully vest on the
date Participant ceases to be a Service Provider due to his or her death or
Disability.

Acceptance:

By accepting this Award Agreement and not notifying the Company that Participant
is declining the Award, Participant acknowledges and agrees that the Award is
granted under and governed by the terms and conditions of the Plan and this
Award Agreement and further agrees to accept as binding, conclusive and final
all decisions or interpretations of the Administrator upon any questions
relating to the Plan and this Award Agreement.



--------------------------------------------------------------------------------

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT

1. Grant of Restricted Stock. The Company hereby grants to the Participant named
in the Notice of Grant (the “Participant”) under the Plan for past services and
as a separate incentive in connection with his or her services and not in lieu
of any salary or other compensation for his or her services, an Award of Shares
of Restricted Stock, subject to all of the terms and conditions in this Award
Agreement and the Plan, which is incorporated herein by reference. Subject to
Section 21(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and the terms and conditions of this Award Agreement, the
terms and conditions of the Plan will prevail.

2. Holding of Shares.

(a) To facilitate implementation of the provisions of this Award Agreement,
certificates for the Shares of Restricted Stock and any dividends or
distributions thereon or in respect thereof shall be delivered to and held by
the Company or any entity designated by the Company (in either case, the
“Holder”), or shall be held in book-entry form subject to the Company’s
instructions, until such time as the Shares of Restricted Stock vest or the date
Participant ceases to be a Service Provider. Additionally, Participant agrees to
provide such other documents appropriate to effectuate the purpose and intent of
this Award Agreement as the Company may reasonably request from time to time.

(b) Subject to the terms hereof, Participant will have all the rights of a
stockholder with respect to the Shares while they are held by the Holder,
including, without limitation, the right to vote the Shares and to receive any
cash dividends declared thereon.

(c) In the event of any dividend or other distribution (whether in the form of
cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.

 

-2-



--------------------------------------------------------------------------------

(d) The Company may instruct the transfer agent for its Common Stock to place a
legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.

3. Vesting Schedule. Subject to Section 4, the Shares of Restricted Stock
awarded by this Award Agreement will vest in accordance with the vesting
provisions set forth in the Notice of Grant. Shares of Restricted Stock
scheduled to vest on a certain date or upon the occurrence of a certain
condition will not vest in Participant in accordance with any of the provisions
of this Award Agreement, unless Participant has been continuously a Service
Provider from the Grant Date until the date such vesting occurs.

4. Forfeiture upon Termination of Status as a Service Provider. Notwithstanding
any contrary provision of this Award Agreement and subject to the accelerated
vesting provisions set forth in the Notice of Grant, the balance of the Shares
of Restricted Stock that have not vested as of the time of Participant’s
termination as a Service Provider for any or no reason will be forfeited and
automatically transferred to and reacquired by the Company at no cost to the
Company upon the date of such termination and Participant will have no further
rights thereunder. Participant will not be entitled to a refund of the price
paid for the Shares of Restricted Stock, if any, returned to the Company
pursuant to this Section 4. Participant hereby appoints the Holder with full
power of substitution, as Participant’s true and lawful attorney-in-fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares to the Company upon such
termination of service.

5. Death of Participant. Subject to the accelerated vesting provisions set forth
in the Notice of Grant, any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate. Any such transferee must
furnish the Company with: (a) written notice of his or her status as transferee;
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

6. Withholding of Taxes. Notwithstanding any contrary provision of this Award
Agreement, no Shares will be issued or delivered to Participant, unless and
until satisfactory arrangements (as determined by the Administrator) have been
made by Participant with respect to the payment of income, employment and other
taxes which the Company determines must be withheld with respect to such Shares.
The Administrator, in its sole discretion and pursuant to such procedures as it
may specify from time to time, may permit or require Participant to satisfy such
tax withholding obligation, in whole or in part (without limitation) by:
(a) paying cash; (b) electing to have the Company withhold otherwise deliverable
Shares having a Fair Market Value equal to the minimum amount required to be
withheld; (c) delivering to the Company already vested and owned Shares having a
Fair Market Value equal to the amount required to be withheld; or (d) selling a
sufficient number of such Shares otherwise deliverable to Participant

 

-3-



--------------------------------------------------------------------------------

through such means as the Company may determine in its sole discretion (whether
through a broker or otherwise) equal to the amount required to be withheld. To
the extent determined appropriate by the Company in its discretion, it will have
the right (but not the obligation) to satisfy any tax withholding obligations by
reducing the number of Shares otherwise deliverable to Participant. If
Participant fails to make satisfactory arrangements for the payment of any
required tax withholding obligations hereunder at the time any applicable Shares
otherwise are scheduled to vest or tax withholding obligations related to the
applicable Shares otherwise are due, Participant will permanently forfeit such
Shares and the Shares will be returned to the Company at no cost to the Company.

7. No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK OR
ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND AGREES THAT
THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE VESTING
SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED PROMISE OF
CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD, FOR ANY
PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S RIGHT OR
THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING
PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER AT
ANY TIME, WITH OR WITHOUT CAUSE.

8. Address for Notices. Any notice to be given to the Company under the terms of
this Award Agreement will be addressed to the Company at Mindspeed Technologies,
Inc., 4000 MacArthur Boulevard, East Tower, Newport Beach, California 92660, or
at such other address as the Company may hereafter designate in writing.

9. Transferability. Except to the limited extent provided in Section 5, the
unvested Shares subject to this Award and the rights and privileges conferred
hereby may not be sold, pledged, assigned, hypothecated, transferred or disposed
of by Participant other than: (a) by will or by the laws of descent and
distribution; (b) by gift to members of Participant’s immediate family in
exchange for no value; or (c) to a trust established for the benefit of one or
more members of Participant’s immediate family in exchange for no value. For
purposes of the Plan and this Award Agreement, “immediate family” means
Participant’s spouse and natural, adopted or step-children or grandchildren.
Notwithstanding any transfer of the unvested Shares subject to this Award or
portion thereof, such transferred Shares will continue to be subject to the Plan
and this Award Agreement as were applicable to Participant immediately prior to
the transfer, as if such Shares had not been transferred.

10. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

 

-4-



--------------------------------------------------------------------------------

11. Additional Conditions to Issuance or Delivery of Shares. The Company will
not be required to issue or deliver any Shares hereunder prior to fulfillment of
all the following conditions: (a) the admission of such Shares to listing on all
stock exchanges on which such class of stock is then listed; (b) the completion
of any registration or other qualification of such Shares under any state or
federal law or under the rulings or regulations of the Securities and Exchange
Commission or any other governmental regulatory body or the securities exchange
on which the Shares are then registered, which the Administrator will, in its
absolute discretion, deem necessary or advisable; (c) the obtaining of any
approval or other clearance from any state or federal governmental agency, which
the Administrator will, in its absolute discretion, determine to be necessary or
advisable; and (d) the lapse of such reasonable period of time following the
Grant Date of the Restricted Stock as the Administrator may establish from time
to time for reasons of administrative convenience.

12. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Shares of Restricted Stock have
vested). All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. No member of the Administrator will be
personally liable for any action, determination or interpretation made in good
faith with respect to the Plan or this Award Agreement.

13. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to the Shares of Restricted Stock awarded under
the Plan or future Restricted Stock that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means. Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through any on-line or
electronic system established and maintained by the Company or another third
party designated by the Company.

14. Captions. Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

15. Agreement Severable. In the event that any provision in this Award Agreement
is held invalid or unenforceable, such provision will be severable from, and
such invalidity or unenforceability will not be construed to have any effect on,
the remaining provisions of this Award Agreement.

16. Modifications to the Agreement. This Award Agreement constitutes the entire
understanding of the parties on the subjects covered. Participant expressly
warrants that he or she is not accepting this Award Agreement in reliance on any
promises, representations, or inducements other than those contained herein.
Modifications to this Award Agreement or the Plan can be made only in an express
written contract executed by a duly authorized officer of the Company.
Notwithstanding anything to the contrary in the Plan or this Award Agreement,
the Company reserves the right to revise this Award Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A of the

 

-5-



--------------------------------------------------------------------------------

Internal Revenue Code of 1986, as amended (the “Code”), or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code in connection to this Award of Restricted Stock.

17. Amendment, Suspension or Termination of the Plan. By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

18. Governing Law. This Award Agreement will be governed by the laws of the
State of Delaware, without giving effect to the conflict of law principles
thereof. For purposes of litigating any dispute that arises under this Award of
Restricted Stock or this Award Agreement, the parties hereby submit to and
consent to the jurisdiction of the State of California, and agree that such
litigation will be conducted in the courts of Orange County, California, or the
federal courts for the United States for the Central District of California, and
no other courts, where this Award of Restricted Stock is made and/or to be
performed.

 

-6-